Title: Thomas Jefferson to James Lyon, 5 September 1811
From: Jefferson, Thomas
To: Lyon, James


          
                  Sir 
                   
                     Monticello 
                     Sep. 5. 1811.
            
		    
		  
		  I inclose you the copy of a letter I have recieved from a James L. Edwards of Boston. you will percieve at once it’s swindling object. it
			 appeals to two dead men, and one (yourself) whom he supposes I cannot get at. I have written him an answer which may
			 perhaps
			 prevent his persevering in the attempt, for the whole face of his letter betrays a consciousness of it’s guilt. but perhaps he may expect that I would sacrifice a sum of money rather than be
			 disturbed with encountering a bold falsehood. in
			 this he is mistaken; and to prepare to meet him, should he repeat his demand, and considering that he has 
                   presumed to implicate your name in this attempt, I take the liberty of requesting a letter from you bearing testimony to the truth of my never having made to you, or within your
			 knolege or information, any such promise to yourself, your partner Morse, or any other. my confidence in your character leaves me without a doubt of your honest aid in repelling this base
			 & bold attempt to fix on me practices to which no honors, or powers in this world would ever have induced me to stoop. I have sollicited none, intrigued for none. those which my country has
			 thought proper to confide to me, have been of their own mere motion, unasked by me. such practices as this letter-writer imputes to me, would have proved me unworthy of their
			 confidence.
          It is long since I have known any thing of your situation or pursuits. I hope they have been succesful, and tender you my best wishes that they may continue so, & for your own health & happiness.
          
            Th:
            Jefferson
        